Sub-Item 77O Rule 10f-3 Transactions Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. - Dreyfus California AMT-Free Municipal Bond Fund On March 24, 2009, Dreyfus California AMT-Free Municipal Bond Fund (the “Fund”) purchased $30,000,000 in STATE OF CALIFORNIA GO - CUSIP #13063A4W1 (the “Bonds”). The Bonds were purchased from Merrill Lynch, a member of the underwriting syndicate offering the Bonds, from their account. Pershing LLC, an affiliate of the Fund, was a member of the syndicate but received no benefit in connection with the transaction. Merrill Lynch received a commission of 0.5% per Bond. No other member received any economic benefit. The following is a list of the syndicate’s primary members: Merrill Lynch & Co. Citigroup Global Markets Inc. E.J. De La Rosa & Co., Inc. Alamo Capital Backstrom McCarley Berry & Co.,LLC Banc of America Securities LLC Barclays Capital Blaylock Robert Van, LLC City National Securities, Inc. Comerica Securities DEPFA First Albany Securities LLC Edward D.Jones & Co. Fidelity Capital Markets Goldman, Sachs & Co. Great Pacific Securities Inc. Grigsby & Associates, Inc. J.P. Morgan Securities Inc. Jackson Securities, LLC Jesup & Lamont Inc. Loop Capital Markets Morgan Keegan & Co., Inc. Morgan Stanley & Co. Incorporated Nollenberger Capital Partners Inc. Northern Trust Securities, Inc. Pershing L.L.C., Principal Trading Piper Jaffray Prager, Sealy & Co., LLC Ramirez & Co., Inc. Raymond James & Associates, Inc. RBC Capital Markets Rice Financial Products Company (formerly Apex Pryor Securities) Siebert Brandford Shank & Co. SL Hare Capital Stone & Youngberg LLC Wells Fargo Institutional Securities , LLC Southwest Securities,Inc. Accompanying this statement are materials made available to the Board of Directors of the Fund, in connection with the transaction, which ratified that the transaction was effected in compliance with the Fund’s Rule 10f-3 Procedures, at the Fund’s Board meeting held on July 20, 2009.
